Case: 15-60391      Document: 00513470604         Page: 1    Date Filed: 04/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-60391                                   FILED
                                  Summary Calendar                             April 19, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
QI LIN,

                                                 Petitioner,

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A076 505 338


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Qi Lin, a native and citizen of the People’s Republic of China, has filed a
petition for review of the Board of Immigration Appeals’ (BIA) order affirming
the denial of his motion to rescind an in abstentia removal order and to reopen
his deportation proceedings. In affirming the immigration judge’s (IJ) denial
of relief, the BIA upheld the IJ’s findings that (i) Lin’s motion was time barred,
because he failed to file his motion within the 180-day limitations period


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60391     Document: 00513470604      Page: 2   Date Filed: 04/19/2016


                                       15-60391

prescribed by 8 U.S.C. § 1229a(b)(5)(C)(i) and (ii) he failed to establish
“changed country conditions,” as required by § 1229a(c)(7)(C)(ii).
      Lin contends that the 180-day limitations period set forth in
§ 1229a(b)(5)(C)(i) should be tolled because he was diligent in pursuing his
claims from the expiration of the limitations period—occurring in or around
January 2000—until he filed his motion on January 13, 2013. He also contends
that his conversion to Christianity in the U.S. in 2011, the fact that he could
be imprisoned if he returned to China, and an increase in the Chinese
government’s persecution of Christians, showed the requisite “changed country
conditions” entitling him to relief.
      Motions to reopen removal proceedings are disfavored, and the moving
party bears a heavy burden. Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549
(5th Cir. 2006) (per curiam). In reviewing the BIA’s denial of a motion to
reopen, this court generally applies a “highly deferential abuse-of-discretion
standard” and will affirm the BIA’s decision “so long as it is not capricious,
racially invidious, utterly without foundation in the evidence, or otherwise so
irrational that it is arbitrary rather than the result of any perceptible rational
approach.” Zhao v. Gonzales, 404 F.3d 295, 303-04 (5th Cir. 2005) (internal
quotations marks and citation omitted).
      Because Lin’s motion to reopen was filed many years after the IJ’s entry
of the in abstentia order of removal in 1999, § 1229a(b)(5)(C)(i) is inapplicable,
unless Lin can establish that the 180-day limitations can be equitably tolled.
This court has recognized that equitable tolling should apply in “rare and
exceptional circumstances,” United States v. English, 400 F.3d 273, 275 (5th
Cir. 2005), and that a party seeking to toll a filing deadline must demonstrate
diligence, Pacheco v. Rice, 966 F.2d 904, 906-07 (5th Cir. 1992). The BIA held
that Lin did not make the necessary showing to toll § 1229a(b)(5)(C)(i)’s



                                          2
    Case: 15-60391    Document: 00513470604      Page: 3   Date Filed: 04/19/2016


                                    15-60391

limitations period. Upon a review of the record, we conclude that the BIA’s
holding in this regard was not an abuse of discretion.
      Nevertheless, “[t]here is no time limit on the filing of a motion to reopen”
if the motion “is based on changed country conditions arising in the country of
nationality.” 8 U.S.C. § 1229a(c)(7)(C)(ii). Lin’s brief focuses on the change in
his own personal circumstances—his conversion to Christianity in 2011—and
only makes a single conclusory statement in support of his argument that
“changed country conditions” exist in China.        Because Lin has failed to
elaborate on his conclusory statement, and failed to explain how his supporting
documentation supports his statement, he has effectively abandoned any
argument that there exist “changed country conditions” in China.              See
Williams v. Martin, 570 F. App’x 361, 363 (5th Cir. 2014) (per curiam).
Furthermore, his argument that a change in his own personal circumstances—
his conversion to Christianity—is sufficient to establish “changed country
conditions” is unavailing. See Lin v. Holder, 558 F. App’x 422, 422 (5th Cir.
2014) (per curiam); Chen v. Holder, 531 F. App’x 453, 454 (5th Cir. 2013) (per
curiam). For these reasons, the BIA did not abuse its discretion in denying
Lin’s application on the grounds that he failed to establish “changed country
conditions.”
      The petition for review is DENIED.




                                        3